DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 8/3/2022.  In view of the applicant's amendments, the previously presented objections to the drawings (unless restated herein), claims and specification, as well as all previously presented 35 USC 112(a) and 35 USC 112(b) have been withdrawn.  
Claims 1-16 are pending.  Claim 15 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely solely on any reference and/or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Claim 15, as amended, is directed to an invention that lacks unity with the invention originally claimed for the following reasons: as amended, the claim now requires that the apparatus must be deployed and retrieved by the tubing (see e.g., para. [0034] and Fig. 1), whereas the original claim required that the apparatus be deployable and retrievable through the tubing (see e.g., para. [0076], Figs. 9,10).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to because  in Fig. 5, the line for 15 should stop on the mesh and not the port.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 4, and 10 are objected to because of the following informalities: “the baskets includes” is an apparent typo of “the baskets include” (claim 1), “wherein valve” is an apparent typo of “wherein the valve” (claim 4), “between baskets” is an apparent typo of “between the baskets” (claim 10).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pew (US642483), in view of Schindler (US20200102809).
Claim 1  Pew discloses a downhole apparatus [Figs. 1-3; page 1, lines 9-28] to collect solids fallback in the tubing 1 of an oil producing borehole comprising two or more baskets 13 to collect the solids fall back, each basket partially occupies a portion of the inner cross section of the tubing [e.g., the half cylinder shape], leaving a portion of the inner cross section of the tubing having an unrestricted flow path [e.g., through the tubing half not occupied by the half cylinder basket], the baskets when considered in plan view along longitudinal axis of the tubing are distributed such that together they cover substantially the whole area of the tubing while leaving an unobstructed non-straight flowpath around the baskets [shown by Fig. 1 wherein the sectional view indicates that any two baskets would oppose each other in plan view and force a non-straight flowpath around the baskets].
Pew does not explicitly disclose that the baskets include a valve.  
Schindler discloses a tool having a debris chamber 110 having a flapper valve 140 allowing upward flow into the chamber but preventing reverse flow when the flapper is closed.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew, as modified, to have provided a flapper at the bottom of the Pew baskets, as disclosed by Schindler for analogous purposes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that solids and debris could enter and flow through the basket until the desired time to close and retain the solids and debris, e.g., after an upward flow of the same has subsided and the descending process starts.
Claim 3 Pew, as modified with respect to claim 1, discloses that the baskets are arranged to collect fall back solids from different sectors of the tube [Fig. 1; any two successive baskets cover a different sector], the baskets may overlap each other in terms of coverage [the use of “may” makes the overlap optional].
Claim 5 Pew, as modified with respect to claim 1, discloses that the downhole apparatus may form a part of a hydrocarbon production system, and may be used during production of hydrocarbons [page 1, lines 2-23].  
Claim 6 Pew, as modified with respect to claim 1, discloses that the downhole apparatus is part of a rod 15 lift pump system [Fig. 1] having a pump plunger 3 [i.e., at least the piston; page 1, line 46 – page 2, line 81], and incorporated into the pump plunger body [Fig. 1].
Claim 14 Pew, as modified with respect to claim 1, discloses that the apparatus is incorporated in an artificial lift production system comprising one or more downhole pumps located below the apparatus [Fig. 1; at least a portion of the pump assembly, e.g., traveling valve 8, is so located].

Claim(s) 1, 3, 5-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US3090324), in view of Schindler (US20200102809).
Claim 1  Schmidt discloses a downhole apparatus [Figs. 1-4; col. 1, lines 11-19, col. 1, line 57 – col. 2, line 35] to collect solids fallback in the tubing A of an oil producing borehole comprising two or more baskets 6,8 to collect the solids fall back, each basket partially occupies a portion of the inner cross section of the tubing [e.g., the smaller 6 and the larger 9], leaving a portion of the inner cross section of the tubing having an unrestricted flow path [e.g., around the circumferences of 6 and 8], the baskets when considered in plan view along longitudinal axis of the tubing are distributed such that together they cover substantially the whole area of the tubing while leaving an unobstructed non-straight flowpath around the baskets [e.g., at least basket 8 changing the direction of flow between basket 8 and basket 6].
Schmidt does not explicitly disclose that the baskets include a valve.  
Schindler discloses a tool having a debris chamber 110 having a flapper valve 140 allowing upward flow into the chamber but preventing reverse flow when the flapper is closed.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Schmidt, as modified, to have provided a flapper at the bottom of the Schmidt baskets, as disclosed by Schindler for analogous purposes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that solids and debris could enter and flow through the basket until the desired time to close and retain the solids and debris, e.g., after an upward flow of the same has subsided and the descending process starts.
Claim 3  Schmidt, as modified with respect to claim 1, discloses that the baskets are arranged to collect fall back solids from different sectors of the tube [Fig. 1; basket 8 collects from a tube sector beyond the sector of basket 6], the baskets may overlap each other in terms of coverage [Fig. 1].
Claim 5  Schmidt, as modified with respect to claim 1, discloses that the downhole apparatus may form a part of a hydrocarbon production system, and may be used during production of hydrocarbons [title; col. 1, lines 9-19].  
Claim 6  Schmidt, as modified with respect to claim 1, discloses that the downhole apparatus is part of a rod B lift pump system [Fig. 1] having a pump plunger 3 [i.e., the pump barrel assembly B’; col. 1, line 72 – col. 2, line 10], and incorporated into the pump plunger body [Fig. 1; through the rod B].
Claim 7  Schmidt, as modified with respect to claim 1, discloses that the downhole apparatus is part of a rod lift pump system, and the baskets are arranged to fit onto a joint of a rod B lift shaft, and arranged to collect solids fallback [Fig. 3; col. 3, lines 1-35].
Claim 14  Schmidt, as modified with respect to claim 1, discloses that the apparatus is incorporated in an artificial lift production system comprising one or more downhole pumps located below the apparatus [Fig. 1; the pump barrel is below the apparatus].

Claims 2, 4, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pew, in view of Schindler, and further in view of Haugland (US20180073317).
Claim 2  Pew, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the baskets are fabricated from a filter material. 
Haugland discloses collecting debris in a well having a pump using collecting receptacles 8, in a well pipe 2, which screens and retains debris while not-trapping the fluid which bore the debris [using screens 10 and 10’ which are of different designs; Fig. 2; para. 0077,0084,0100], thus Haugland teaches that collectors can be screens of various designs that allow solids to be collected to the exclusion of such fluid.
The designer of the Pew baskets, being a person of ordinary skill in the art, has a finite number of choices as to the baskets, i.e., whether to allow fluids to drain from the baskets or not.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew to have the baskets fabricated from a filter material.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the baskets would allow drainage of the fluid while retaining the solids.
Claim 4  Pew, as modified with respect to claim 1, discloses that the flapper valve is at the bottom of the basket, such that in the event of a flow of solids the flapper valve opens to provide full flow until the flow has passed [as discussed at claim 1], and otherwise discloses all the limitations of this claim, but does not explicitly disclose the valve comprising a flapper valve of filter material construction.
Haugland discloses collecting debris in a well having a pump using collecting receptacles 8, in a well pipe 2, which screens and retains debris while not-trapping the fluid which bore the debris [using screens 10 and 10’ which are of different designs; Fig. 2; para. 0077,0084,100], thus Haugland teaches that collectors can be screens of various designs that allow solids to be collected to the exclusion of such fluid.
The designer of the Pew baskets, being a person of ordinary skill in the art, has a finite number of choices as to the baskets, i.e., whether to allow fluids to drain from the baskets or not.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew to have at least the bottoms, including the flapper valve, of one or more of the baskets fabricated from a filter material.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the baskets would allow drainage of the fluid while retaining the solids.
Claim 10  Pew, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that a spacing between the baskets is created by an injection moulding process.  
This process step results in the apparatus of this claim 10, and all associated structures and spacings between structures.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  The apparatus of this claim is anticipated by Pew, as modified by Schindler.  The process by which the permanently fixed unit is made is not a patentable distinction.  MPEP 2113.
Claim 13  Pew, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that each basket includes a filter of different mesh size.
Haugland discloses collecting debris in a well having a pump using collecting receptacles 8, in a well pipe 2, which screens and retains debris while not-trapping the fluid which bore the debris [using screens 10 and 10’ which are of different designs; Figs. 2,7; para. 0077,0084,100], thus Haugland teaches that collectors can be screens of various designs that allow solids to be collected to the exclusion of such fluid.  Haugland further discloses using different screen receptacles of different types in the same installation [para. 0084].
The designer of the Pew baskets, being a person of ordinary skill in the art, has a finite number of choices as to the baskets, i.e., whether to allow fluids to drain from the baskets or not.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew to have the baskets fabricated from a filter material with different designs for the various baskets, i.e., each basket having a different mesh size, as disclosed by Haugland.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the baskets would allow drainage of the fluid while retaining the solids with various sized solid particles being captured by different baskets, as desired by the operator.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pew, in view of Schindler and Haugland, and further in view of Hailey Jr. (US20160326850).
Claim 8  Pew, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the baskets include a sintered mesh filter.
Haugland discloses collecting debris in a well having a pump using collecting receptacles 8, in a well pipe 2, which screens and retains debris while not-trapping the fluid which bore the debris [using screens 10 and 10’ which are of different designs; Fig. 2; para. 0077,0084,100], thus Haugland teaches that collectors can be screens of various designs that allow solids to be collected to the exclusion of such fluid.
The designer of the Pew baskets, being a person of ordinary skill in the art, has a finite number of choices as to the baskets, i.e., whether to allow fluids to drain from the baskets or not.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew to have the baskets fabricated from a filter material.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the baskets would allow drainage of the fluid while retaining the solids.
Pew, as modified, does not explicitly disclose that the filter material is a sintered mesh.
Hailey discloses filtering solids from fluids [Figs. 1,2; abstract; para. 009,0010,0015] wherein the filtering material is a sintered wire mesh [para. 0020].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew, as modified, to use a sintered wire mesh for the filter material, as disclosed by Hailey for analogous filtering purposes.  One of ordinary skill in the art would reasonably have expected that this use would have been within the skill of the art and would yield and achieve the predictable result that a well-known filtering material would allow the desired separation of solids and fluid.
Claim 9  Pew, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the baskets include a wire filter.
Haugland discloses collecting debris in a well having a pump using collecting receptacles 8, in a well pipe 2, which screens and retains debris while not-trapping the fluid which bore the debris [using screens 10 and 10’ which are of different designs; Fig. 2; para. 0077,0084,100], thus Haugland teaches that collectors can be screens of various designs that allow solids to be collected to the exclusion of such fluid.
The designer of the Pew baskets, being a person of ordinary skill in the art, has a finite number of choices as to the baskets, i.e., whether to allow fluids to drain from the baskets or not.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew to have the baskets fabricated from a filter material.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the baskets would allow drainage of the fluid while retaining the solids.
Pew, as modified, does not explicitly disclose that the filter material is a sintered mesh.
Hailey discloses filtering/screening solids from fluids [Figs. 1,2; abstract; para. 009,0010,0015] wherein the filtering/screening material is a sintered wire mesh [para. 0020].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew, as modified, to use a sintered wire mesh for the filter material, as disclosed by Hailey for analogous filtering/screening purposes.  One of ordinary skill in the art would reasonably have expected that this use would have been within the skill of the art and would yield and achieve the predictable result that a well-known filtering/screening material would allow the desired separation of solids and fluid.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pew, in view of Schindler, and further in view of Burroughs et al. (US4924940) [Burroughs].
Claim 16  Pew, as modified with respect to claim 1, discloses that the apparatus is installed with a pump inlet [Fig. 1], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the apparatus is to collect solids before they enter the pump [the examiner has assumed the claim intends to require upward opening baskets positioned below a pump inlet].
Burroughs discloses collecting chambers C,C’ for collecting debris D from debris laden fluid in order to prevent fouling of a pump 16,17 [Figs. 1-4B; col. 3, lines 24-56], and further discloses positioning the collecting chambers both above and below the pump [col. 3, lines 3-23], thus Burroughs teaches the desirability of protecting a pump from both above and below.
The designer of the Pew baskets, being a person of ordinary skill in the art, has a finite number of choices as to the direction of pump protection provided by the baskets, i.e., whether to provide such protection from above only, or both from above and below.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Pew to provide, below the Pew pump inlet, a second assembly of baskets, analogously shaped and arranged as the first, so as to collect debris below the pump inlet, the debris-collection aspect being analogously disclosed by Burroughs.  
One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that, when the sucker rod downstroke closes the standing valve/inlet (or pumping stops entirely), at least a portion of the now non-flowing debris laden fluid will allow solids to fall back into such baskets, thus reducing the amount of solids that pass through the standing valve to be addressed with respect to fallback by the upper basket assembly.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, in view of Schindler, and further in view of Burroughs et al. (US4924940) [Burroughs].
Claim 16  Pew, as modified with respect to claim 1, discloses that the apparatus is installed with a pump inlet [e.g., into the pump barrel B’], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the apparatus is to collect solids before they enter the pump [the examiner has assumed the claim intends to require upward opening baskets positioned below a pump inlet].
Burroughs discloses collecting chambers C,C’ for collecting debris D from debris laden fluid in order to prevent fouling of a pump 16,17 [Figs. 1-4B; col. 3, lines 24-56], and further discloses positioning the collecting chambers both above and below the pump [col. 3, lines 3-23], thus Burroughs teaches the desirability of protecting a pump from both above and below.
The designer of the Schmidt baskets, being a person of ordinary skill in the art, has a finite number of choices as to the direction of pump protection provided by the baskets, i.e., whether to provide such protection from above only, or both from above and below.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Schmidt to provide, below the Pew pump inlet, a second assembly of baskets, analogously shaped and arranged as the first, so as to collect debris below the pump inlet, the debris-collection aspect being analogously disclosed by Burroughs.  
One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that, when the sucker rod downstroke closes the standing valve/inlet (or pumping stops entirely), at least a portion of the now non-flowing debris laden fluid will allow solids to fall back into such baskets, thus reducing the amount of solids that pass through the standing valve to be addressed with respect to fallback by the upper basket assembly.


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 11 and 12 were not located in one reference, or a reasonable combination of references, particularly with regard to ceramic V shaped bars as part of the basket (claim 11), and ceramic V shaped bars and round rods (claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hait (US2267459).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676